STEINBERG, Associate Judge,
concurring:
I concur in the opinion of the Court except for its unnecessary diversion to reiterate ill-advised conclusions stated in Aguilar v. Derwinski, 2 Vet.App. 21, 23 (1991). Just as was the case in Aguilar, the benefit of the doubt issue is not raised by the facts before the Court because the evidence so clearly preponderates against the claimant that it cannot reasonably be read as being in “equipoise” on any material issue. See Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990); Aguilar, 2 Vet.App. at 23-24 (concurring opinion). There is thus no reason to reach the issue of the benefit of the doubt in this case.